UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6281



CHARLES EUGENE CARPENTER,

                                           Petitioner - Appellant,

          versus


GARY MAYNARD, Director, SCDC; CHARLES M.
CONDON, Attorney General of the State of
South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-02-3807-3)


Submitted:   June 24, 2004                  Decided:   July 1, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Eugene Carpenter, Appellant Pro Se. Samuel Creighton
Waters, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Eugene Carpenter seeks to appeal the district

court’s orders denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000) and motion for a certificate of appealability.                        The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                           28 U.S.C.

§   2253(c)(2)    (2000).      A    prisoner      satisfies       this   standard    by

demonstrating     that   reasonable         jurists       would     find    that    his

constitutional     claims   are     debatable       and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that    Carpenter       has   not     made   the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED




                                         - 2 -